Order filed January 22, 2015.




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00838-CR
                                  ____________

                      ANTONIO ONORATO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Cause No. 1884855

                           ABATEMENT ORDER

      On January 13, 2015, a supplement clerk’s record was filed in this court
containing notification of appellant’s death and a copy of his death certificate.
According to the death certificate, appellant died on or about December 22, 2014.
This court’s mandate has not issued.

      The death of an appellant during the pendency of an appeal deprives this
court of jurisdiction. See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App. 1994).
When an appellant dies after an appeal is perfected, but before this court issues the
mandate, the appeal is to be permanently abated. See Tex. R. App. P. 7.1(a)(2).

      Accordingly, we order the appeal permanently abated.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish—Tex. R. App. P. 47.2(b).